345 F.2d 472
N. V. STOOMVAART MAATSCHAPPIJ "NEDERLAND", Appellant,v.Genevieve THRONER et al., Appellees.
No. 21608.
United States Court of Appeals Fifth Circuit.
May 20, 1965.

William C. Norwood, Miami, Fla., Fowler, White, Gillen, Humkey & Trenam, Miami, Fla., of counsel, for appellant.
James A. Dixon, Jr., Joseph C. Brannen, Dixon, DeJarnette, Bradford, Williams, McKay & Kimbrell, Miami, Fla., for appellees.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
The evidence in this suit for damages resulting from personal injuries sustained by a ship passenger demonstrated that the passenger may have been in a situation of danger, and that under the circumstances appellant may have owed a duty to the passenger to warn her of the danger. Questions for the jury were thus presented and the court did not err in denying appellant's motion for directed verdict.


2
Affirmed.